DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "to reduce the concentration of solanine" in line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 12 depends does not recite solanine, nor a concentration thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuseppin et al (WO 2008/056977).
Giuseppin et al disclose a process for the removal of glycoalkaloids (e.g. solanine) from process streams encountered during the isolation of potato proteins from potatoes.  The process uses phyllosilicates (page 7, lines 13-30).  The silicates are contacted with potato fruit juice (PFJ) at a pH of from 4 to 9, for a residence time from 10 to 90 minutes, at a temperature from 10-35°C, to remove proteins such as patatins and protease inhibitors from PFJ.  Glycoalkaloids are removed along with the proteins, and the protein/silicate complex is separated by centrifugation, followed by ultrafiltration with a polyethersulphone or polysulphone membrane, resulting in a solution having an optical density (OD) less than 0.7. The PFJ obtained is suitable for any food or pharmaceutical applications (page 6, lines 3-11; examples).  This process, and the PFJ obtained as a result thereof anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/056977.
The instant claims add limitations, wherein after step b, the pH is adjusted on the remaining aqueous phase to allow the formation of a precipitate comprising potatin protein (PA); and to a silicate concentration of from 0.2-5 g/L; and to addition of a divalent or trivalent metal ion at a concentration of between 2-100 mM.
Giuseppin et al do not expressly teach adjusting the pH after step b, i.e. after contacting the solution with a silicate; however, the reference teaches that each protein found in the PFJ has an optimum pH for which it may complex with the silicate.  For example, protease inhibitor isolates more effectively at a lower pH than patatin protein (page 9, lines 9-18).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the pH of the remaining solution, after first contacting with the silicate, to arrive at a pH that affords optimum removal of any proteins still remaining.
The reference doesn’t expressly teach the silicate concentration recited in the instant claims; however, absent a showing of criticality of unexpected results, the claimed range is deemed obvious, as a person having ordinary skill would adjust such a parameter through routine experimentation in order to arrive at a concentration that provides optimum absorption of the potato proteins from the aqueous solution.
Finally, the reference does not expressly teach addition of a divalent or trivalent metal ion at a concentration of between 2-100 mM.  However, while the specific concentration is not mentioned, the reference does teach that the PFJ is pre-treated with a divalent metal cation, e.g. Ca+, to flocculate undesired material (page 10, lines 17-25).  The examiner contends that a person having ordinary skill in the art would have employed a concentration of said cation that was found to afford optimum removal of those undesired materials through flocculation.  Therefore, the examiner finds this limitation obvious as well.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giussepin et al as applied to claims 5, 7, 9, and 10 above, and further in view of Giuseppina et al (WO 2016/036243).
The instant claim further limits the silicate used in the claimed process to sodium silicate.  Giuseppina et al (WO 2016/056977) does not teach a sodium silicate; however, the ‘243 reference teaches a method for flocculation of root or tuber juice using silicates to remove soluble proteins from the juice (abstract).  Example 3 teaches that one such silicate is sodium silicate (waterglass).  The instant claims are rendered obvious by the combined reference teachings since a person having ordinary skill in the art is taught that in addition to the layered phyllosilicates taught by the ‘977 reference for removing potato proteins and glycoalkaloids from aqueous solutions thereof, other silicates, including sodium silicate, may be used for the same purpose.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622